KINETICS MUTUAL FUNDS, INC. and KINETICS PORTFOLIOS TRUST SIXTH AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS SIXTH AMENDMENT dated as of this 6thday of December, 2007, to the Transfer Agent Servicing Agreement, dated as of January 1, 2002, as amended March 7, 2002, July 24, 2002, December 13, 2005, December 15, 2006 and March 5, 2007, is entered into by and among Kinetics Mutual Funds, Inc., a Maryland corporation, Kinetics Portfolios Trust, a Delaware business trust and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company. RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement dated as of January 1, 2002, as previously amended (the “Agreement”); and WHEREAS, the parties desire to amendment the Agreement; and WHEREAS, Section 12 of the Agreements allows for its amendment by a written instrument executed by the parties; NOW, THEREFORE, the parties agree as follows: Exhibit A, the fee schedule of the Agreement, is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ Peter B. Doyle By: /s/ Michael R. McVoy Name: Peter B. Doyle Name:Michael R. McVoy Title: President Title:Executive Vice President KINETICS PORTFOLIOS TRUST By: /s/ Peter B. Doyle Name: Peter B. Doyle Title: President 1 Transfer Agent and Shareholder Servicing Annual Fee Schedule Exhibit A to the Transfer Agent Servicing Agreement – Kinetics Mutual Funds, Inc. and Kinetics Portfolios Trust Effective December 6,2007 Separate Series of Kinetics Mutual Funds, Inc. Name of Series The Internet Fund – No Load Class The Internet Fund – Advisor Class A The Internet Fund – Advisor Class C The Internet Fund – Institutional Class The Internet Emerging Growth Fund – No Load Class The Internet Emerging Growth Fund – Advisor Class A The Internet Emerging Growth Fund – Advisor Class C The Internet Emerging Growth Fund – Institutional Class The Paradigm Fund – No Load Class The Paradigm Fund – Advisor Class A The Paradigm Fund – Advisor Class C The Paradigm Fund – Institutional Class The Medical Fund – No Load Class The Medical Fund – Advisor Class A The Medical Fund – Advisor Class C The Medical Fund – Institutional Class The Small Cap Opportunities Fund – No Load Class The Small Cap Opportunities Fund – Advisor Class A The Small Cap Opportunities Fund – Advisor Class C The Small Cap Opportunities Fund – Institutional Class The Kinetics Government Money Market Fund – No Load Class The Kinetics Government Money Market Fund – Advisor Class A The Kinetics Government Money Market Fund – Advisor Class C The Kinetics Government Money Market Fund – Institutional Class The Market Opportunities Fund – No Load Class The Market Opportunities Fund – Advisor Class A The Market Opportunities Fund – Advisor Class C The Market Opportunities Fund – Institutional Class The Water Infrastructure Fund No Load Class The Water Infrastructure Fund – Advisor Class A The Water Infrastructure Fund – Advisor Class C The Water Infrastructure Fund – Institutional Class The Multi-Disciplinary Fund – No Load Class The Multi-Disciplinary Fund – Advisor Class A The Multi-Disciplinary Fund – Advisor Class C The Multi-Disciplinary Fund – Institutional Class Annual Fee $ per shareholder account – no load fund $ per shareholder account – load fund $ per shareholder account – money market fund $ per Level 3 NSCC account $ per closed account Minimum annual fee of $ per class 2
